Order reversed on the law, with ten dollars costs and disbursements, and defendant’s motion to vacate the order of February 27, 1933, directing the issuance of an execution against wages, denied, with ten dollars costs. The Municipal Court of the City of New York having been a court of record since 1915, section 3017 of the Code of Civil Procedure (now section 272 of the Justice Court Act), which, in Matter of Murphy (150 App. Div. 460, decided in 1912), was held to apply to Municipal Court judgments, is not now applicable. There is no six-year limitation upon the issuance of a transcript of a Municipal Court judgment and the filing thereof in a county clerk’s office, nor is there any limitation upon the time within which an execution thereon may be issued to a sheriff, except the provisions of section 44 of the Civil Practice Act, under which a judgment is presumed to have *773been paid and satisfied after the expiration of twenty years. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.